Citation Nr: 0942236	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-06 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 through 
September 1971; his period of active service from August 1962 
to May 10, 1970 establishes eligibility for VA benefits.  
During that time, the Veteran served in Korea from January 
1963 through January 1964, and in Vietnam from August 1966 
through November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.

The Veteran's appeal also initially included the issue of 
service connection for tinnitus.  However, this issue was 
granted by the RO in an August 2008 rating decision and is 
not before the Board on appeal.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss has 
not been shown to have been manifest in service or within one 
year thereafter.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Recitation of Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders such as sensorineural hearing loss, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.



II.  Recitation of Pertinent Evidence

The Veteran's service treatment records do not reflect an in-
service diagnosis of hearing loss or any in-service 
subjective complaints by the Veteran of hearing loss or other 
ear symptoms.  An audiological study performed at his August 
1971 separation examination did not test for puretone 
thresholds at 3000 Hertz, however, revealed normal puretone 
thresholds at 500, 1000, 2000, and 4000 Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
15
15
15
-
15

The earliest relevant post-service treatment record is a 
January 2007 private audiological examination which showed 
the following graphic test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
50
65
LEFT
25
35
45
55
70

Word recognition testing revealed speech discrimination 
ability of 96 percent in the right ear and 100 percent in the 
left ear; the record, however, does not show that the 
Maryland CNC test was used.

Later that month, the Veteran sought treatment at a VA 
medical facility for complaints of hearing loss.  At that 
time, he reported that he started to lose his hearing five or 
six years before and that this hearing loss had progressed 
over the last one to two years.  In describing his present 
hearing loss, the Veteran stated that he experienced 
difficulty in hearing soft voices, was unable to make out 
words, and had difficulty hearing other people amidst 
background noise.  The Veteran further related that he was 
unable to hear the computer tone from his pager and was 
required to watch television with the volume turned high.

At a March 2007 VA audiological evaluation, the Veteran's 
hearing loss in both ears was described as hearing within 
normal limits from 250 to 500 Hertz sloping to a moderate 
sensorineural hearing loss.  Although the Veteran reported 
that his active duty service included assignments to the 
armored cavalry and exposure to noise from tanks and 105 
howitzers, no opinion was rendered as to the etiology of the 
Veteran's hearing loss.

At a VA audiological examination in May 2008, the Veteran 
reported onset of hearing loss during his active duty service 
with gradual worsening since that time.  Audiological testing 
revealed the following test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
60
65
LEFT
25
35
45
55
60

Word recognition testing revealed speech recognition ability 
of 92 percent in both ears.  Although the VA examiner 
acknowledged the Veteran's claimed in-service acoustic trauma 
and confirmed a diagnosis of mild to moderately severe 
sensorineural hearing loss in the right ear and normal to 
moderately severe sensorineural hearing loss in the left ear, 
she concluded that this hearing loss was less likely than not 
related to the Veteran's active duty service; the VA examiner 
noted that the Veteran's hearing was normal at the 1971 
audiological examination which was administered prior to his 
separation from service.

III.  Analysis

Based upon the evidence of record, the Board finds that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  Although the evidence clearly establishes 
diagnoses of bilateral sensorineural hearing loss, the 
earliest such diagnosis was made in January 2007, nearly 36 
years after his discharge from service.  The Board is aware 
of the Veteran's testimony, offered at his August 2009 
hearing before the Board, that his wife has complained of his 
hearing for approximately 25 years.  Nonetheless, even 
assuming the accuracy of the Veteran's testimony his hearing 
loss would have first manifest in approximately 1984, still 
approximately 13 years after his discharge from service.  
Under the circumstances, the Veteran's hearing loss cannot be 
presumed to have been incurred during service under 38 C.F.R. 
§§ 3.307 and 3.309, as the evidence does not show that it was 
manifest to a compensable degree within one year from his 
discharge from service.  Further, the only etiology opinion 
contained in the claims file is the VA examiner's opinion 
that the Veteran's current hearing loss is less likely than 
not related to his active duty service.

Currently, the only other evidence of record supporting the 
Veteran's claim are his own lay opinions, as expressed in his 
testimony and during the medical treatment outlined above.  
The Board also notes the Veteran's assertions, made in his 
February 2008 substantive appeal, that his hearing loss has 
been "long term" and originated from noise exposure from 
service.
 
Even if the Veteran's recent testimony and lay statements 
could be read as claiming continuity of symptomatology since 
service, such a history is substantially rebutted by the 
complete absence of treatment for this disorder either in 
service or soon thereafter and by the May 2008 findings of 
the VA examiner.  The Veteran's assertions are further 
rebutted by inconsistent statements made by him during 
treatment regarding the timeframe of onset of his hearing 
loss.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. 
Cir. 2006) (holding the Board is obligated to, and fully 
justified in, determining whether lay testimony is credible 
in and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  The Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the lay opinions of the 
Veteran do not constitute competent medical evidence and lack 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).

At his August 2009 Travel Board hearing, the Veteran 
testified that he served in a combat unit during his initial 
tour of duty in Vietnam, and that his hearing loss should 
therefore be presumed to have been incurred during his active 
duty service pursuant to 38 U.S.C.A. § 1154(b).  Also, in a 
June 1982 psychiatric competency evaluation, the Veteran 
reported that during his first tour of duty in Vietnam, he 
was in charge of a truck platoon and "lost a couple of 
guys...[and] lost a couple of trucks during ambushes."

Under 38 U.S.C.A. § 1154(b), if the evidence establishes that 
the Veteran was engaged in combat with the enemy during a 
period of war, campaign, or expedition, or was a prisoner of 
war (POW), and provided that the claimed injury or disease is 
consistent with the circumstances, conditions or hardships of 
the veteran's service), a veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor, 
absent clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that 
the veteran have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy for purposes of 38 U.S.C.A. 
§ 1154(b) must be resolved on a case-by-case basis.  The 
factual determination as to whether a veteran was engaged in 
combat with the enemy is a question to be decided by the 
reasonable doubt standard.  See VAOPGCPREC 12-99. 

Where VA determines that the veteran did not engage in combat 
with the enemy and was not a POW, or that the claimed illness 
or injury is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the claimed injury or illness.  
In such cases, the record must contain service records or 
other credible evidence that corroborate the claimed 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and 
(f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran's unit records constituted independent descriptions 
of rocket attacks that were experienced by his unit in 
Vietnam, which, when viewed in the light most favorable to 
him, objectively corroborated his claim of having experienced 
rocket attacks during service.  The Court determined that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present during 
those attacks tended to suggest that he was in fact exposed 
to the attacks.  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).

Notwithstanding the Veteran's lay contentions of in-service 
combat, the Veteran fails to provide additional details, 
including dates and locations of such combat.  Moreover, his 
contentions are not corroborated by the evidence of record.  
His DD Form 214 confirms service in Vietnam and that he was 
awarded a National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign Medal with two stars, and an Army 
Commendation Medal.  However, such decorations do not 
constitute evidence that the Veteran engaged the enemy in 
combat.  Notwithstanding his contention that he served with a 
combat unit during his active duty, in the absence of 
evidence showing that he participated in an actual fight or 
military encounter with the enemy, such service is 
insufficient to invoke the provisions of 38 U.S.C.A. 
§ 1154(b).  Moreover, even assuming that 38 C.F.R. § 1154(b) 
was operable in this case, the Board observes that its 
provisions do not permit a combat veteran to establish a 
causal relationship between a present disability and a 
presumed in-service injury through lay testimony alone.  
Rather, the statute merely relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Caluza, 7 Vet. App. 
498; Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  Given 
the absence in this case of a nexus opinion favorable to the 
Veteran, and the VA examiner's negative nexus opinion 
expressed in the May 2008 VA examination report, 38 C.F.R. 
§ 1154(b) does not aid the Veteran in establishing his 
service connection claim.

The preponderance of the evidence is against the Veteran's 
claim for service connection for bilateral hearing loss, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the Veteran's claim, 38 U.S.C.A. 
§ 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised effective as of May 30, 
2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The 
final rule, among other changes, removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  

The Veteran was notified of the information and evidence 
needed to substantiate and complete a claim for service 
connection for bilateral hearing loss in a May 2007 notice 
letter.  That same letter also notified the Veteran that a 
disability rating and effective date for the award of 
benefits are assigned where service connection is warranted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, identified 
private treatment records, and VA treatment records have been 
obtained.  At his August 2009 hearing, the Veteran testified 
that he might have had an audiological hearing test in 1989, 
before beginning employment with the municipal government.  
The Board notes that no record of such testing exists in the 
claims file.  Nonetheless, assuming the Veteran did undergo a 
hearing test in 1989, such testing will only reveal the 
condition of the Veteran's hearing in 1989, approximately 18 
years after his discharge from service.  Given the same, and 
in light of the Veteran's in-service hearing test in 1971 
which already is part of the evidentiary record, the 
Veteran's 1989 hearing test, if it exists, is not necessary 
to substantiate the Veteran's claim.  As such, no further 
effort will be made to assist the Veteran in obtaining such 
records and this appeal must be adjudicated on the evidence 
presently of record.

Additionally, the Veteran was afforded a VA examination in 
May 2008 by a VA examiner who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


